EXHIBIT GENERAL FINANCE CORPORATION SERIES A PREFERRED STOCK PURCHASE AGREEMENT TABLE OF CONTENTS Page 1. Purchase and Sale of Preferred Stock. 1 1.1 Sale and Issuance of Series A Preferred Stock. 1 1.2 Closing; Delivery. 1 2. Representations and Warranties of Company 2 2.1 Organization, Good Standing and Qualification 2 2.2 Capitalization 2 2.3 Authorization 3 2.4 Valid Issuance of Securities 3 2.5 Governmental Consents 3 2.6 Litigation 3 2.7 Compliance with Other Instruments. 3 2.8 Action. 4 2.9 Disclosure 4 2.10 Title to Property and Assets 4 2.11 Tax Returns and Payments 4 2.12 Insurance 4 2.13 Labor Agreements and Actions 5 2.14 Permits 5 3. Representations and Warranties of Purchasers 5 3.1 Authorization 5 3.2 Purchase Entirely for Own Account 5 3.3 Disclosure of Information 5 3.4 Restricted Securities 6 3.5 No Public Market 6 3.6 Legends 6 3.7 Accredited Investor 7 3.8 No Advertisement; Residence 7 4. Conditions of Purchasers’ Obligations at Closing 7 4.1 Representations and Warranties 7 4.2 Performance 7 4.3 Qualifications 7 5. Conditions of Company’s Obligations at Closing 7 5.1 Representations and Warranties 7 5.2 Performance 7 5.3 Qualifications 7 6. Miscellaneous. 7 6.1 Survival of Warranties 7 6.2 Transfer; Successors and Assigns 8 6.3 Governing Law 8 6.4 Counterparts 8 6.5 Titles and Subtitles 8 6.6 Notices 8 6.7 Finder’s Fee 8 6.8 Fees and Expenses 8 6.9 Attorney’s Fees 8 6.10 Amendments and Waivers 8 6.11 Severability 9 6.12 Delays or Omissions 9 6.13 Entire Agreement 9 6.14 Confidentiality 9 6.15 Exculpation Among Purchasers 10 i GENERAL FINANCE CORPORATION SERIES A PREFERRED STOCK PURCHASE AGREEMENT This Series A Preferred Stock Purchase Agreement (the “Agreement”) is entered into as of this day of , 2008 by and between General Finance Corporation, a Delaware corporation (the “Company”), and the investors listed on ExhibitA attached hereto (each a “Purchaser” and together the “Purchasers”). RECITALS A.Concurrently with the execution of this Agreement, Company and Purchasers have executed and delivered a Registration Rights Agreement (the "Registration Rights Agreement") which requires Company to register the Stock (as defined below) for public trading and resale. B.The parties hereby agree as follows: 1.Purchase and Sale of Preferred Stock. 1.1Sale and Issuance of Series A Preferred Stock. (a)Company has adopted and filed with the Secretary of State of Delaware the Certificate of Designation in the form attached hereto as ExhibitB (the “Certificate”). (b)Subject to the terms and conditions of this Agreement, each Purchaser agrees to purchase at the Closing, and Company agrees to sell and issue to each Purchaser at the Closing (as defined below), that number of shares of Series A % Cumulative Preferred Stock, par value $0.0001 per share (“Series A Preferred Stock”) set forth opposite each such Purchaser’s name on ExhibitA attached hereto at a purchase price of $50.00 per share.The shares of Series A Preferred Stock issued to Purchasers pursuant to this Agreement shall be hereinafter referred to herein as the “Stock.” 1.2Closing; Delivery. (a)Thepurchase and sale of the Stock shall take place at the offices of Company located at 39 East Union Street, Pasadena, California at 10:00a.m., on , 200_, or at such other time and place established by Company (which time and place are designated as the “Closing”). (b)At the Closing, Company shall deliver to each Purchaser a certificate representing the Stock being purchased thereby against payment of the purchase price therefor by check or by wire transfer to Company’s bank account set forth in Exhibit C attached hereto. 2.Representations and Warranties of Company. Company hereby represents and warrants to each Purchaser that: 2.1Organization, Good Standing and Qualification. Company is a corporation duly organized, validly existing and in good standing under the laws of Delaware and has all requisite corporate power and authority to carry on its business.Company is duly qualified to transact business and is in good standing in each jurisdiction in which the failure so to qualify would have a material adverse effect on its business or properties. 1 2.2Capitalization. The authorized capital of Company consists, or will consist, immediately prior to the Closing, of: (a)Preferred
